DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Double Patenting	2
Conclusion	4


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 12/3/21.  Claims 1-20 are currently pending.


	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8, 15 and all corresponding dependent claims are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 8, 15 of U.S. Patent No. 11,222,242 B2.  The conflicting claims are not identical because patent claims 1, 8, 15 require the additional steps not required by claims 1, 8, 15.  However, the conflicting claims are not patentably distinct from each other because:
Claims 1, 8, 15 and patent claims 1, 8, 15 recite common subject matter;
Whereby claims 1, 8, 15, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by patent claims 1, 8, 15, and
Whereby the elements of claims 1, 8, 15 are fully anticipated by patent claims 1, 8, 15, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 



Conclusion
Claims 1-20 are rejected.  

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chen et al (US 2021/0012127 A1) is cited to teach action recognition method.
Aizawa et al (US 2019/0362233 A1) is cited to teach detecting, filtering and identifying objects.
Bourdev et al (US 2016/0180183 A1) is cited to teach identifying user based on poselets and neural networks.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666